Citation Nr: 0727899	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  05-21 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to June 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which continued the noncompensable (0 percent) 
evaluation for the veteran's service-connected bilateral 
hearing loss disability.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been received.

2.  The competent and probative medical evidence of record 
demonstrates that, at its most limited, the veteran has Level 
II hearing loss, bilaterally.


CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 1976, the RO granted service connection for 
bilateral hearing loss and assigned a 0 percent evaluation, 
effective in July 1975.  The zero percent evaluation remains 
in effect.  In July 2004, the RO received the veteran's 
informal claim for an increased rating.  The veteran asserts 
that a compensable evaluation is warranted for his service-
connected bilateral hearing loss.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Separate diagnostic 
codes identify the various disabilities.

Where entitlement to compensation has been established and an 
increased disability rating is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  

The Ratings Schedule, under Diagnostic Code 6100, provides a 
table for ratings purposes (Table VI) to determine a Roman 
numeral designation (I through XI) for hearing impairment, 
established by a state licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000, and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2006).

Table VII is then used to determine the percentage evaluation 
by combining the Roman numeral designations (obtained from 
Table VI) for hearing impairment of each ear.  The horizontal 
row represents the ear having the poorer hearing and the 
vertical column represents the ear having the better hearing.  
Id.

Under 38 C.F.R. § 4.86 (2006), "Exceptional patterns of 
hearing impairment [,]" when the puretone thresholds at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, or when the puretone 
thresholds are 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

The record indicates that the veteran has undergone multiple 
audiological evaluations in conjunction with his appeal.

On the authorized audiological evaluation in September 2004 
puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
45
60
80
54
LEFT
30
45
55
85
54

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.

On the authorized audiological evaluation in March 2005, 
puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
40
60
80
53
LEFT
30
40
60
90
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

On the authorized audiological evaluation in December 2006, 
puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
55
70
80
61
LEFT
40
50
70
90
63

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.

The audiological exams indicate that the veteran's hearing 
has declined from 2004 to the last examination in December 
2006.  None of the audiological examinations, however, 
indicate that the veteran is entitled to an increased 
evaluation.  The December 2006 examination indicates the most 
profound hearing loss.  To provide the veteran with the best 
possible opportunity to support his claim, the Board will use 
those findings in determining whether an increased rating is 
warranted.  

Based upon the results of the December 2006 audiological 
examination, which represents the most profound hearing loss, 
the veteran has level II hearing loss bilaterally.  See 38 
C.F.R. § 4.85, Tables VI and VII.  Thus, the currently 
assigned 0 percent rating is appropriate.  

The provisions of 38 C.F.R. § 4.86 (Exceptional patterns of 
hearing impairment) are not applicable, as the audiometric 
results do not show puretone thresholds of 55 decibels or 
greater in all four of the relevant frequencies for either 
ear and none of the evaluations indicated a puretone 
threshold of 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  The Board, therefore, is not 
permitted to utilize Table VIA in determining the veteran's 
hearing loss disability.

There is no contrary evidence of record suggesting that the 
veteran's puretone thresholds meet the criteria for a higher 
rating.  Thus, the Board finds that the criteria for a 
compensable evaluation have not been met.  

In reaching the above determination, the Board has given due 
consideration to a private audiometric examination in May 
2004.  However, that examination is not adequate for VA 
rating purposes.  See 38 C.F.R. § 4.85 (2006).  Regarding 
what is apparently the puretone threshold portion of the 
examination, the results, while graphed, are not indicated 
numerically.  The Board may not interpret graphical 
representations of audiometric data.  See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995).  While it appears that a speech 
discrimination test was performed, there is no indication 
regarding whether the examiner performed the Maryland CNC 
examination required by the applicable regulation.  38 C.F.R. 
§ 4.85.

The Board is also fully aware of the veteran's appellate 
assertions regarding the hearing difficulties he experiences 
with his bilateral hearing loss disability.  However, as 
previously noted, disability ratings for hearing impairment 
are derived by a mechanical application of the numeric 
designations assigned after audiological examinations are 
rendered.  Lendenmann, 3 Vet. App. at 349.  Additionally, in 
this case, there is no indication that the audiological 
examinations produced test results which are invalid.  
Clinical findings establish that the criteria for an 
increased (compensable) rating are not met.  As such, the 
preponderance of the evidence is against the veteran's claim 
and the benefit of the doubt rule is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001) (The benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the veteran in August 2004, prior to the initial 
adjudication of the claim.  The VCAA letter notified the 
veteran of what information and evidence must be submitted by 
the veteran and what information and evidence would be 
obtained by the VA.  The content of the letter clearly 
complied with all four elements set forth by the Court in 
Pelegrini, supra.

To whatever extent the recent decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  A letter compliant with this notice 
was sent to the veteran in March 2006.  Regardless, as no 
disability rating is being assigned to the issue on appeal, 
any question as to disability rating and effective date is 
moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has received the veteran's 
service medical records, the veteran's VA records, and the 
veteran's private medical records.  The record reflects that 
the veteran has had multiple examinations regarding his 
hearing loss disability in conjunction with this claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been received.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).



ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


